Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

    PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/145,358
Filing Date: 28 Sep 2018
Appellant(s): Thompson et al.



__________________


EXAMINER’S ANSWER





9/15/2020 appealing from the Office action mailed on 7/24/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
1.	Claims 1-3 and 12-27 are cancelled.
2.	No claims are rejected under 35 USC § 102(b).
3.	Claims 4-11 are rejected under 35 USC § 103(a) as being unpatentable over Schein 6,002,394 in view of Snow US 20020147790.

The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schein 6,002,394 in view of Snow US 20020147790.


1 - 3. (Cancelled) 

Regarding claim  4, Schein teaches a computer-implemented method for making a selection for a channel control system through a computing device comprising: receiving a request for an infrared code to perform a television function on the channel control system; (Schein C7L10-20, an IR blaster to generate IR codes to control the television; the electronic guide database for creating the electronic programming guide receive television schedule information and process the received information to create a database. the system usually requires, a store program code and a database for tuning to selected channels.) determining an internet protocol ("IP") address associated with the computing device; (Schein C18L25; server 350 is set up as a network file server addressable by a unique address. Configured to follow an Internet Protocol IP.) 

(Schein para 106,the television guide website and/or internet broadcast transmitter may be accessed from virtually any location in the world, it will preferably include a mechanism for selecting a region from which the television guide is applicable. Appropriate state, city, region)receiving a television function identifier; (Schein C19L1,the television guide may include television schedule and/or listing information)selecting the infrared code including instructions to perform the television function on the channel control system; and transmitting the infrared code.(Schein C7L10 Alternatively, the program guide can be displayed on a computer monitor 83 that interactively controls the television set through, for example, an IR interface including an IR blaster 84 to generate IR codes to control the television and/or a VCR. )
 Schein teaches all of the limitations of claim 4 but does not explicitly teach using the IP address associated with the computing device to obtain a location identifier. Regarding using the IP address associated with the computing device to obtain a location identifier; Schein para 104 teaches server addressable by a unique address.  For example, the servers 350 may be configured to follow a common network protocol such as the Transmission Control Protocol (TCP), and the Internet Protocol (IP) (commonly referred to collectively as TCP/IP), and may be assigned a unique IP address; para 105, The guide will provide listings information for all channels in the viewer's local cable line-up.) 
But Schein does not explicitly teach geographic locations as argued by Applicant.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Snow.  Regarding using the IP address associated with the computing device to obtain a location identifier, Snow para 20 teaches software executing on the computer 14 .  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Schein in view of Snow such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of presenting content to user. 

Regarding claim 5, Schein and Snow teach all of the limitations of claim 4 and further teach further comprising: receiving configuration information, the configuration information including information associated with the channel control system. (Schein C6L15 electronic program guide)

Regarding claim 6, Schein and Snow teach all of the limitations of claim 4 and further teach, wherein the channel control system is configured on at least one of a television, a set-top box, and a digital video recorder. (Schein C7L10 Alternatively, the program guide can be displayed on a computer monitor 83 that interactively controls the television set through, for example, an IR interface including an IR blaster 84 to generate IR codes to control the television and/or a VCR. )

Regarding claim 7, Schein and Snow teach all of the limitations of claim 4 and further teach, wherein the television function comprises selecting a television channel for the channel control system. (Schein C7L20, a control interface for tuning to selected channels.)

Regarding claim 8, Schein and Snow teach all of the limitations of claim 4 and further teach, wherein the television channel includes digitally- distributed television channels obtained through online streaming. (Schein C12L27, database itself may be transmitted in a digital data stream. Several channels can be modulated onto a single band utilizing digital compression techniques. )

Regarding claim 9, Schein and Snow teach all of the limitations of claim 4 and further teach, wherein the television function identifier is based on the television service provider identifier. (Schein C19L1, the television schedule guide may provide information for certain networks and stations (instead of particular channels or stations), such as CBS, FOX, HBO and the like)

Regarding claim 10, Schein and Snow teach all of the limitations of claim 4 and further teach, wherein the television service provider identifier is selected from a set of television service provider identifiers based on an association of the television service provider identifier with a television service provider operating at the location associated with the location identifier. (Schein C19L1, since the television guide website and/or internet broadcast transmitter may be accessed from virtually any location in the world, it will preferably include a mechanism for selecting a region from which the television guide is applicable.)

Regarding claim 11, Schein and Snow teach all of the limitations of claim 4 and further teach, wherein receiving a television function identifier further comprises: transmitting a television service provider identifier; (Schein C19L1, the television schedule guide may provide information for certain networks and stations (instead of particular channels or stations), such as CBS, FOX, HBO and the like)receiving electronic program guide information associated with the television service provider identifier; and (Schein C6L15 electronic program guide)wherein the television function identifier is based on the electronic program guide information. (Schein para 106, the television guide may include television schedule and/or listing information)

12- 27 (Cancelled)

Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding user’s geographic location using IP address. Al-Lazily US 20020138580.


(2) Response to Arguments

A. There are no claim rejections under 35 USC § 102(b).

B. Rejection of Independent claims 4-11 under U.S.C. § 103(a) over Schein 6,002,394 in view of Snow US 20020147790. 

Regarding appellant argues on page 3 section IV. Arguments A) Applicable law.
Appellant’s make generic arguments relating to motivation to combine prior art, not considering the claimed invention as a whole, references to arrive at the claimed invention are not broadest ‘reasonable’ interpretation.  Appellant has made generic arguments but has not provided any examples of the limitations or shortcomings of the rejections.  
Nevertheless, Examiner submits that he has made a proper 103 rejection as outlined in Graham v. Deere, test for obviousness which states:
 The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Using the rejections made to claim 4 above, Schein teaches a… (1. Determining the scope and contents of the prior art.)
 Schein teaches all of the limitations of claim 4 but does not explicitly teach… (2. Ascertaining the differences between the prior art and the claims at issue.) Regarding (2.) Snow teaches… (3. Resolving the level of ordinary skill in the pertinent art.).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Schein in view of Snow such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of… (4. Considering objective evidence present in the application indicating obviousness or nonobviousness.). As such the 103 rejection made to the claims is proper.

Regarding Appellant argues on page 5 section IV. Arguments B) The rejection Of Independent Claim 4 Under 35 U.S.C §103.
Regarding Appellant’s arguments that “the office is not using the broadest reasonable interoperation in connection with the examination of claim 4.  Specifically, in construing the claimed “location identifier,”  The limitation reads “using the IP address associated with computing device to obtain a location identifier”.   Examiner has stated that “location identifier” could be interpreted as a computer location.  The claim clearly states “using the IP address associate with the computing device to obtain a location identifier” as described in Appellants specification “ Figure 7 illustrate an exemplary user interface comprising a menu of user-selectable operation for editing configuration of the exemplary controlling device for Figure 1.” Additionally, Fig. 4 #402 and 406 states “select language and region…display brand table for current region and device type”.  The table of Fig.4 #406 is in a memory location, the operating program of controlling device 100 retrieves from its memory a list of most command brads for the specified (or otherwise identified ) geographic region and device type.  As such the ‘location’ related to IP is a memory location storing a table with a list of ‘geographical regions” as clearly described in Appellant’s specifications Paragraph 28.  In addition, although Appellant does not claim ‘geographic’ Examiner has properly rejected ‘location’ both as ‘memory’ and ‘geographically’ with the 103 rejection using the prior art of Snow that states “Snow para 20 teaches software executing on the computer 14 may determine the user's geographic location based on the user's Internet Protocol (IP) address.  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Schein in view of Snow such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of presenting content to user. ”  
Examiner notes that Appellant has multiple pending applications which have been amended to have overlapping scope.  Appellant has provided the same arguments to all the outstanding applications.  As noted on page 6 “…location or memory location as asserted and relied upon in rejecting claim 28.”  Examiner notes that there is no claim 28 in this application.  
Regarding Appellant’s arguments that “while the rejection is based upon a belief that “receiving a location identifier associated with the IP address “ does not state the location identifier cannot be received from a use input”, Examiner has nevertheless addressed both possibilities of user input and or device. Claim 4 is rejected as such “(Schein C18L25; server 350 is set up [by user at time of initial setup] as a network file server addressable by a unique address. Configured to follow an Internet Protocol IP.)” and “Schein para 104 teaches server addressable by a unique address.  For example, the servers 350 may be configured to follow a common network protocol such as the Transmission Control Protocol (TCP), and the Internet Protocol (IP) (commonly referred to collectively as TCP/IP), and may be assigned a unique IP address; para 105, The guide will provide listings information for all channels in the viewer's local cable line-up.) 
But Schein does not explicitly teach geographic locations as argued by Applicant.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Snow.  Regarding using the IP address associated with the computing device to obtain a location identifier, Snow para 20 teaches software executing on the computer 14 may determine the user's geographic location based on the user's Internet Protocol (IP) address.  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Schein in view of Snow such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of presenting content to user. ”
Appellant argues that the rejections are ‘uninformative’ and merely recited the limitations and then the rejections but does not provide arguments as to why the rejections are uninformative.  The Examiner maintains that the rejection of claim 4 is fully informed by that which was set forth in the Final office action.  Appellant has not provided any clear arguments pointing to what limitations where not met or how the rejections are ‘uninformative’, only listing the limitations and rejections. 
Appellant remaining arguments are relating to the obviousness of combining Schein and Snow with statements of “the rejections fail to explain how or why one of skill in the art would recognize the claims sets of …” As set forth above, it is the Examiners contention that all of these remaining arguments where properly addressed with the Graham v. Deere, test for obviousness steps above.   

 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SIHAR KARWAN/
Examiner, Art Unit 2422

Conferees:
/MICHAEL LEE/Primary Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422                                                                                                                                                                                                        
***
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an